                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              SOUTHERN DIVISION

UNITED STATES OF AMERICA,                             )
                                                      )
               Plaintiff,                             )
                                                      )
       v.                                             )       Case No. 19-CV-03155-MDH
                                                      )
CARLTON NORAH,                                        )
                                                      )
               Defendant.                             )

                                              ORDER

       Before the Court is the Report and Recommendation of the Magistrate Judge. (Doc. 11).

The Magistrate Judge found by clear and convincing evidence that Defendant suffers from a mental

disease or defect that creates a substantial risk of bodily injury to another person or serious damage

to the property of another, were he to be released, and recommended that the Defendant be

committed to the custody of the Attorney General under 18 U.S.C. § 4246. Defendant has filed

exceptions (Doc. 12) and the matter is ripe for review.

       Defendant was sentence by this Court on November 5, 2007, to 51 months of imprisonment

followed by three years of supervised release after being convicted for the offense of threatening

the life of the President in the case assigned number 07-CR-03030-01-MDH. While on supervised

release, Defendant allegedly assaulted a fellow resident at a mental health residential facility and

was expelled from that facility. After the government initiated revocation proceedings, this Court

found him incompetent to proceed. Since October 3, 2017, he has been hospitalized at the

USMCFP. On March 7, 2019, the Court determined it was unlikely he would be restored to

competency and ordered he be evaluated pursuant to § 4246. (Doc. 1-1 at 3). On March 6, 2019,

Kylie Walker, Psy.D., a licensed clinical psychologist, prepared a forensic psychological report



                                                  1
alongside a risk assessment panel that included another psychologist, a psychiatrist, and a social

worker. (Doc. 1-2). She diagnosed Defendant with schizophrenia. Id. at 25. The panel concluded

that on account of Defendant’s chronic serious mental illness, proven inability to function in a less-

restrictive environment, history of violent and threatening behaviors, history of drug use, history

of poor treatment and supervision response, and profound lack of insight into his mental illness,

inter alia, he posed a substantial risk of bodily injury to another person or serious damage to the

property of another if released and recommended he be committed under § 4246. (Doc. 1-2 at 27).

       Defendant requested and received an independent psychological evaluation from Richart

L. DeMier, Ph.D., ABPP. In his report, Dr. DeMier concurred with the opinion and

recommendation of the Risk Assessment panel, finding that Defendant “has a significant history

of violent conduct” driven by either “his psychotic disorder or his personality disorders” and that

he “meets the criteria for civil commitment.” (Doc. 7 at 6).

       In light of the conclusions of the Risk Assessment panel and the independent psychological

evaluator, the Magistrate Judge recommended Defendant be committed under § 4246. Defendant

excepts to the recommendation of the Magistrate Judge, arguing the government has not met its

evidentiary burden required under § 4246. (Doc. 12). Defendant points solely to his testimony at

the evidentiary hearing held before the Magistrate Judge on July 16, 2019 (Doc. 9), where he stated

that he does not believe he has a mental illness, that he is taking medications that are not for mental

illness, and that he does not believe that if released into the community he would be a danger to

other people or their property. (Doc. 10 at 3-4).

       After carefully review of the record, the Court finds that Defendant’s testimony as to his

lack of mental illness and dangerousness is not credible in the face of the unanimous conclusions

of the Risk Assessment Panel and his own psychological evaluator. The Court finds that the



                                                    2
government has demonstrated by clear and convincing evidence that Defendant suffers from a

mental disease or defect that creates a substantial risk of bodily injury to another person or serious

damage to the property of another, were he to be released. Consequently, the Report and

Recommendation of the Magistrate Judge is hereby ADOPTED. Defendant is COMMITTED to

the custody of the Attorney General pursuant to 18 U.S.C. § 4246.

       IT IS SO ORDERED.



DATED: August 19, 2019

                                                      _/s/ Douglas Harpool________________
                                                      DOUGLAS HARPOOL
                                                      UNITED STATES DISTRICT JUDGE




                                                  3
